                Case 3:19-cv-05744-BHS Document 9 Filed 08/10/20 Page 1 of 7




 1                                                    THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                         AT TACOMA
      TRACY WISE,
10

11              Plaintiff,                        Case No.: 3:19-CV-05744
      v.
12
      WINCO HOLDINGS, INC.,                       AGREED MOTION FOR MODIFIED
13                                                SCHEDULING ORDER
                Defendant.
14

15
            The parties submit this Agreed Motion to Amend Scheduling Order for the following
16
     reasons.
17
            On December 5, 2019, the Court issued a Minute Order Setting Trial and Pretrial Dates
18
     (Dkt. No. 8) with the following deadlines:
19
      Five Days Bench Trial                                          January 19, 2021
20
      Deadline for filing of any motion to join parties              January 6, 2020
21
      Deadline for amending pleadings                                January 15, 2020
22
      Disclosure of expert testimony FRCP 26(a)(2)                   July 13, 2020
23
      All motions related to discovery must be filed by              August 24, 2020
24
      Discovery completed by                                         September 21, 2020
25
      All dispositive motions filed by                               October 21, 2020
26
      Motions in Limine filed by and noted on the motion calendar no December 14, 2020
27
     AGREED MOTION TO AMEND SCHEDULING ORDER - 1                            LONGSHOT LAW, INC.
                                                                               PO BOX 1575
     (CASE NO.: 3:19-CV-05742-RJB)                                          PORT ORCHARD, WA
                                                                               425-999-0900
                                                                                        4821-5372-0006.1
              Case 3:19-cv-05744-BHS Document 9 Filed 08/10/20 Page 2 of 7




 1
      later than the third Friday thereafter but no later than the Friday
 2
      before any scheduled pretrial conference.
 3
      Agreed pretrial order lodged with the Court by                        December 28, 2020
 4
      Pretrial conference will be held on                                   January 4, 2021
 5
      Trial briefs, Proposed voire dire, jury instructions due              December 29, 2020
 6
            The extraordinary outbreak of the novel coronavirus (“COVID-19”) and the subsequent
 7
     implementation of shelter-in-place orders, social distancing measures, and travel restrictions in
 8
     Washington State and across the nation severely hampered the parties’ ability to schedule and
 9
     complete the depositions of the plaintiff and other witnesses and to address pretrial issues and
10
     motions. Like many civil litigants throughout the nation, counsel for the parties cooperatively
11
     agreed to postpone depositions and other pretrial matters in the hope that restrictions might be
12
     lifted. Other discovery efforts like interviewing witnesses have also been hampered, as in-person
13
     meetings were not advised.
14
            Attorneys and court reporters have shifted to remote work, using video-based
15
     applications for meetings and depositions. Depositions have been challenging, and schedules
16
     have been strained while we all adapt to the new normal. The pandemic, in short, has made a
17
     mess of litigation schedules. The parties believe the Court likely did not contemplate this
18
     pandemic and its consequences when it issued the original Minute Order Setting Trial and
19
     Pretrial Dates, and there is good cause to amend the case schedule.
20
            The parties’ counsel met and conferred on July 23, 2020 to discuss a timeline and
21
     logistics for prompt completion of the remaining depositions and other pretrial matters and
22
     motions. Given the ongoing shelter-in-place orders and uncertainty regarding the pandemic,
23
     the parties intend to complete depositions and address potential settlement and other pretrial
24
     matters by virtual means. The parties believe that the case can be prepared properly for a trial
25
     date on or after June 1, 2021, with other case deadlines adjusted accordingly.
26
            Given the extraordinary circumstances of the pandemic and its ongoing impact, there is
27
     AGREED MOTION TO AMEND SCHEDULING ORDER - 2                                 LONGSHOT LAW, INC.
                                                                                   PO BOX 1575
     (CASE NO.: 3:19-CV-05742-RJB)                                              PORT ORCHARD, WA
                                                                                   425-999-0900
                                                                                             4821-5372-0006.1
              Case 3:19-cv-05744-BHS Document 9 Filed 08/10/20 Page 3 of 7




 1   good cause to amend the existing scheduling order. The parties request that the Scheduling Order

 2   be amended to include the following deadlines:

 3    Five Days Bench Trial                                             June 1, 2021

 4    Disclosure of expert testimony FRCP 26(a)(2)                      December 13, 2020

 5    All motions related to discovery must be filed by                 January 24, 2021
 6    Discovery completed by                                            February 21, 2021
 7    All dispositive motions filed by                                    March 21, 2021
      Motions in Limine filed by and noted on the motion calendar no
 8
      later than the third Friday thereafter but no later than the Friday April 30, 2021
 9    before any scheduled pretrial conference.

10    Agreed pretrial order lodged with the Court by                    May 1, 2021

11    Pretrial conference will be held on                               May 10, 2021

12    Trial briefs, Proposed voire dire, jury instructions due          May 2, 2021

13          WHEREFORE, the Parties respectfully request that the Court grant this Agreed Motion

14   and amend the existing case scheduling deadlines as proposed by the Parties. A proposed order

15   is filed contemporaneously herewith.

16          DATED: August 7, 2020

17    LONGSHOT LAW, INC.                               MILLER NASH GRAHAM & DUNN LLP

18    /s/Chalmers C. Johnson                           s/Richard P. Lentini
      Chalmers C. Johnson, WSB No. 40180               Richard P. Lentini, WSB No. 18086
19    Longshot Law, Inc.                               MILLER NASH GRAHAM & DUNN LLP
      P.O. Box 1575                                    Pier 70 ~ 2801 Alaskan Way, Suite 300
20    Port Orchard, WA 98366                           Seattle, Washington 98121-1128
      chalmersjohnson@gmail.com                        Tel: (206) 624-8300 / Fax: (206) 340-9599
21    425-999-0900                                     E-mail: richard.lentini@millernash.com
                                                       206.624.8300
22    Attorney for Plaintiff
                                                      Attorney for Defendant
23

24

25

26
27
     AGREED MOTION TO AMEND SCHEDULING ORDER - 3                               LONGSHOT LAW, INC.
                                                                                  PO BOX 1575
     (CASE NO.: 3:19-CV-05742-RJB)                                             PORT ORCHARD, WA
                                                                                  425-999-0900
                                                                                           4821-5372-0006.1
             Case 3:19-cv-05744-BHS Document 9 Filed 08/10/20 Page 4 of 7




 1                  I hereby certify that I filed the foregoing and with the Clerk of the Court using the

 2   CM/ECF system which will send notification of such filing to the following:

 3                          Richard P. Lentini
                            MILLER NASH GRAHAM & DUNN LLP
 4                          Pier 70 ~ 2801 Alaskan Way, Suite 300
                            Seattle, Washington 98121-1128
 5                          E-mail: richard.lentini@millernash.com
 6                          Attorney for Defendant
 7                  Under the laws of the United States of America and the state of Washington, the
 8   undersigned hereby declares, under the penalty of perjury, that the foregoing statements are
 9   true and correct to the best of my knowledge.
10          Signed at Port Orchard, Washington, on August 10, 2020.
11

12
                                                       s/Chalmers C. Johnson
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     CERTIFICATE OF SERVICE - 4                                                 LONGSHOT LAW, INC.
                                                                                  PO BOX 1575
     (CASE NO.: 3:19-CV-05742-RJB)                                             PORT ORCHARD, WA
                                                                                  425-999-0900
                                                                                            4821-5372-0006.1
             Case 3:19-cv-05744-BHS Document 9 Filed 08/10/20 Page 5 of 7




 1                                                        THE HONORABLE ROBERT J. BRYAN
 2

 3

 4

 5

 6

 7

 8                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WASHINGTON
 9                             AT TACOMA
      ALEXANDER MONSLOW,
10

11           Plaintiff,                          Case No.: 3:19-CV-05742-RJB
      v.
12                                               [PROPOSED] ORDER AMENDING
      WINCO HOLDINGS, INC.,                      CASE SCHEDULE AND SETTING TRIAL
13                                               AND PRETRIAL DATES
             Defendant.
14

15
            THIS MATTER having come before the below-signed Judge of the above-entitled
16
     Court upon an Agreed Motion to Amend Scheduling Order and the Court having considered the
17
     motion and found good cause therefore,
18
            IT IS HEREBY ORDERED that the Agreed Motion to Amend Scheduling Order is
19
     GRANTED. The Court amends the Minute Order Setting Trial and Pretrial Dates (Doc. No. 8)
20
     as follows:
21

22
      Five Days Bench Trial                                         June 1, 2021
23
      Disclosure of expert testimony FRCP 26(a)(2)                  December 13, 2020
24
      All motions related to discovery must be filed by             January 24, 2021
25
      Discovery completed by                                        February 21, 2021
26
      All dispositive motions filed by                              March 21, 2021
27
     ORDER AMENDING CASE SCHEDULE - 1
     (Case No.: 3:19-CV-05742-RJB)                                                   Longshot Law, Inc.
                                                                                          PO Box 1575
                                                                               Port Orchard, WA 98366
                                                                                        (425) 999-0900
                                                                                    4821-5372-0006.1
            Case 3:19-cv-05744-BHS Document 9 Filed 08/10/20 Page 6 of 7




 1   Motions in Limine filed by and noted on the motion calendar no
     later than the third Friday thereafter but no later than the Friday April 30, 2021
 2   before any scheduled pretrial conference.
 3   Agreed pretrial order lodged with the Court by                     May 1, 2021
 4   Pretrial conference will be held on                                May 10, 2021
 5   Trial briefs, Proposed voire dire, jury instructions due           May 2, 2021
 6         DATED: August __, 2020.
 7

 8                                                        ________________________________
                                                          Honorable Benjamin H. Settle
 9                                                        United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     ORDER AMENDING CASE SCHEDULE - 2
     (Case No.: 3:19-CV-05742-RJB)                                                        Longshot Law, Inc.
                                                                                               PO Box 1575
                                                                                    Port Orchard, WA 98366
                                                                                             (425) 999-0900
                                                                                         4821-5372-0006.1
              Case 3:19-cv-05744-BHS Document 9 Filed 08/10/20 Page 7 of 7




 1                  I hereby certify that I filed the foregoing and with the Clerk of the Court using the

 2   CM/ECF system which will send notification of such filing to the following:

 3                          Richard P. Lentini
                            MILLER NASH GRAHAM & DUNN LLP
 4                          Pier 70 ~ 2801 Alaskan Way, Suite 300
                            Seattle, Washington 98121-1128
 5                          E-mail: richard.lentini@millernash.com
 6                          Attorney for Defendant
 7                  Under the laws of the United States of America and the state of Washington, the
 8   undersigned hereby declares, under the penalty of perjury, that the foregoing statements are
 9   true and correct to the best of my knowledge.
10          Signed at Port Orchard, Washington, on August 10, 2020.
11

12
                                                       s/Chalmers C. Johnson
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     CERTIFICATE OF SERVICE - 3
     (Case No.: 3:19-CV-05742-RJB)                                                           Longshot Law, Inc.
                                                                                                  PO Box 1575
                                                                                       Port Orchard, WA 98366
                                                                                                (425) 999-0900
                                                                                            4821-5372-0006.1
